Statements by the President
I would like to make some preliminary remarks before our sitting. I would like to remind you that last Thursday, the Conference of Presidents decided that tomorrow, on Tuesday at 16:00 hours, a debate will take place on the Jędrzejewska and Trüpel reports on the new draft 2011 budget. Voting on the reports is planned to take place on Wednesday. Secondly, there will also be a debate tomorrow on the outcomes of the COP 16 climate conference. The international community achieved a certain amount of progress in Cancún. Quite a large delegation from the European Parliament also took part in the negotiations, and those fellow Members are here today among us. Together with Commissioner Hedegaard, we will consider how satisfactory we find the agreement that was worked out, and what the next steps should be in connection with this matter before the conference in the Republic of South Africa.
Thirdly, on 21 October, we found out the winner of this year's European Parliament Sakharov Prize for freedom of thought. As you will remember, the winner is the Cuban dissident Guillermo Fariñas. Unfortunately, it will be difficult for Mr Fariñas to travel and receive his prize in person next Wednesday, despite the fact that I intervened personally in this regard in a letter to the President of Cuba, Raul Castro. We anticipate that Mr Fariñas' difficulties in travelling to Strasbourg will be noted by Lady Ashton, who will take this fact into consideration in further relations with Cuba. We still hope that our prize winner will manage to reach us. If he were to fly out from Cuba in the next few hours, he could still make it to our Wednesday sitting.
Fourthly, I would also like to remind you that 30 years ago, on 13 December 1981 to be exact, martial law was declared in Poland, as an attempt by the Communist authorities to suffocate the increasingly powerful Solidarity movement. Thousands of opposition activists were arrested and over 100 people lost their lives. Nearly three decades after those events, let us remember those who were brave enough to risk their lives to liberate Europe from the yoke of Communism. Finally, and fifthly, in connection with Mr Bloom's behaviour at the plenary session of 24 November, and bearing in mind that he has not taken advantage of any of the three invitations extended to him to apologise for his words, I have decided, on the basis of Rules 9 and 153 of the Rules of Procedure, to place a sanction on him in the form of the loss of the right to receive any subsistence allowance for a period of seven days. I have already informed Mr Bloom of my decision.
Now for some announcements: the signature of legislative acts adopted under the ordinary legislative procedure. I hereby inform you that on Wednesday, the President of the Council and I will sign the next 10 legal acts adopted under the ordinary legislative procedure in accordance with Rule 74 of the Rules of Procedure. The titles of these legislative acts will be published in the minutes of this sitting. Secondly, Mrs Gruny has informed me in writing that her mandate as a Member of the European Parliament has expired due to her election to the French National Assembly. Parliament takes note of this and, under Article 7(2) of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage and Rule 4(1) and (4) of the Rules of Procedure, confirms that there will be a vacant seat as of 14 December 2010. Finally, and thirdly: I have received a request from the Group of the Alliance of Liberals and Democrats for Europe for Mr Cornelis van Baalen to be nominated to the Interparliamentary Delegation for relations with Afghanistan in place of Mr Haglund. Are there any comments? I do not see any. The nomination has been adopted.